Citation Nr: 0941855	
Decision Date: 11/03/09    Archive Date: 11/09/09

DOCKET NO.  04-18 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for gas and 
constipation.

2.  Entitlement to service connection for irritable bowel 
syndrome (IBS).

3.  Entitlement to service connection for coronary pulmonary 
disease.

4.  Entitlement to an effective date earlier than January 6, 
2004, for the grant of a 100 percent disability rating for 
hypertensive heart disease.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran had period of active duty from October 1968 to 
April 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
In the March 2004 rating decision, the RO granted an 
increased rating of 100 percent for service-connected 
hypertensive heart disease, effective from January 6, 2004.  
In the August 2004 rating decision, the RO denied service 
connection for gas and constipation, IBS, and coronary 
pulmonary disease.  

In November 2006, the Board remanded the present matter for 
additional development and due process concerns.  The Board 
is satisfied that there has been substantial compliance with 
the remand directives and the Board may proceed with review.  
Stegall v. West, 11 Vet. App. 268 (1998).

In December 2001, the Veteran stated that he desired an 
earlier effective date for his 80 percent disability rating.  
This request was received within one year of the July 2001 
rating decision that granted an increased rating of 60 
percent for the Veteran's service-connected hypertensive 
heart disease and a separate 10 percent disability rating for 
hypertension.  Therefore, a claim for entitlement to an 
earlier effective date for these disabilities is referred to 
the RO for appropriate action.  

The issue of service connection for coronary pulmonary 
disease is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. 

FINDINGS OF FACT

1.  There is no persuasive evidence of record showing that 
the Veteran currently suffers from a disability related to 
gas and constipation that is not already service connected.

2.  There is no persuasive evidence of record showing that 
the Veteran currently suffers from IBS.

3.  In September 1997, the RO denied the Veteran's claim for 
a disability rating in excess of 60 percent for the Veteran's 
service-connected hypertensive heart disease; the Veteran did 
not submit a notice of disagreement for that decision within 
one year of the notice of that decision.

4.  On December 29, 1997, VA received a claim for an 
increased rating for hypertensive heart disease.

5.  In March 2004, the RO granted entitlement to an increased 
rating of 100 percent for hypertensive heart disease, 
effective January 6, 2004.

6.  There was no claim, formal or informal, for an increased 
rating filed after September 11, 1997 and before December 29, 
1997.

7.  The criteria for a 100 percent rating for hypertensive 
heart disease were factually ascertainable on December 8, 
1999. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
gas and constipation have not been met.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).

2.  The criteria for entitlement to service connection for 
IBS have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2009).

3.  The criteria for an effective date of December 8, 1999, 
and no earlier, for the award of a 100 percent disability 
rating for service-connected hypertensive heart disease have 
been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.159, 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

In order to prevail on the issue of service connection there 
must be competent evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991).  Equal weight is not accorded to each piece 
of evidence contained in the record; every item of evidence 
does not have the same probative value.

The Board points out that the Veteran is service-connected 
for reflux esophagitis with gastritis.  The RO has evaluated 
the Veteran's esophagitis as 10 percent disabling under 
Diagnostic Codes 7301-7307.  A careful review of VA's 
Schedule for Rating Disabilities (Rating Schedule) shows that 
constipation is one of the criteria used to determine 
eligibility for a 10 percent evaluation under Diagnostic Code 
7301.  The Board notes that both VA examiners and rating 
specialists have considered the Veteran's subjective 
complaints of indigestion and gas.  Consequently, efforts to 
obtain a separate disability evaluation at this time would 
constitute impermissible "pyramiding," particularly where, as 
here, there is no competent medical evidence of record 
showing a current and independent diagnosis associated with 
constipation and gas.  See 38 C.F.R. § 4.14 (noting that 
"pyramiding," the evaluation of the same disability, or the 
same manifestation of a disability, under different 
diagnostic codes is to be avoided).

As previously stated, entitlement to service connection 
requires a finding that there is a current disability that 
has a relationship to an in-service injury or disease.  In 
the instant case, there is no competent medical evidence 
showing a current medical diagnosis associated with gas and 
constipation that is not related to his service-connected 
reflux esophagitis with gastritis.  Competent medical 
evidence of record shows that the Veteran's reported gas and 
constipation are symptoms associated with the Veteran's 
service-connected reflex esophagitis.  

Pursuant to the Board remand, the Veteran was afforded a VA 
examination in July 2008.  The examiner opined that the 
diagnosed symptom of gas was as likely as not associated with 
reflex esophagitis and that constipation was a multifactorial 
symptom and reflux esophagitis could indeed cause 
constipation.  In a September 2008 addendum, the examiner 
opined that the symptoms of dyspepsia, bloating and excess 
abdominal gas are symptoms of, and part and parcel to, the 
Veteran's service-connected reflux disease and are not 
considered a separate and distinct entity or disease.  In 
addition, the examiner stated that constipation in and of 
itself was a symptom and not a condition or a disease.  In 
this case, the Veteran's constipation was found to be 
multifactorial in origin and it was impossible to determine 
whether it was clearly due to any certain medication taken 
for his service-connected disabilities.  Further, there was 
no bowel obstruction or physical disability associated with 
constipation.  The examiner concluded that it was less likely 
than not that the claimed constipation was either a service 
related condition in and of itself or a secondary condition 
due to a service-connected condition.  Therefore, as the 
evidence shows that the claimed gas and constipation are 
merely symptoms, the Board concludes that the Veteran's claim 
of service connection must be denied in the absence of any 
current clinical evidence of a disability separate from that 
already service connected.  Brammer, 3 Vet. App. at 225.  

Regarding the claim for service connection for IBS, the 
evidence does not show that the Veteran currently suffers 
from such condition.  The record is silent for any diagnosis 
of this disability.  Following a physical examination during 
the July 2008 VA examination, the examiner stated that reflux 
esophagitis could cause irritable bowel.  However, in a 
September 2008 addendum, the VA examiner clarified that the 
Veteran had not been documented to have IBS nor were his 
complaints and findings consistent with that diagnosis, which 
is a clinical diagnosis.  The examiner opined that it was 
less likely than not that the Veteran currently had or ever 
had IBS.  In the absence of any competent evidence of 
neuropathy, the Board must conclude that the Veteran does not 
currently suffer from this disability and, therefore, service 
connection for IBS is denied.  Brammer, 3 Vet. App. at 225.  

Neither the Board nor the Veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The evidence in this 
case is not so evenly balanced so as to allow application of 
the benefit-of-the-doubt rule as required by law and VA 
regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The 
preponderance is against the Veteran's claims and they must 
be denied.

II.  Earlier effective date

A March 2004 rating decision awarded a 100 percent disability 
rating for hypertensive heart disease, effective January 6, 
2004.  The Veteran asserts that he is entitled to an 
effective date of November 15, 1989, the date of his initial 
claim for service connection, for this increased rating.

The general rule with regard to an award of increased 
compensation is that the effective date for such an award 
will be the date the claim was received or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(o)(1).  An exception to this rule 
applies where the evidence demonstrates that a factually 
ascertainable increase in disability occurred during the one-
year period preceding the date of receipt of the claim for 
increased compensation.  Otherwise, the effective date 
remains the date the claim is received.  38 U.S.C.A. § 
5110(b)(2); 38  C.F.R. § 3.400(o)(2). 

Thus, determining whether an effective date assigned for an 
increased rating is correct or proper under the law requires 
(1) a determination of the date of the receipt of the claim 
for the increased rating and (2) a review of all the evidence 
of record to determine when an increase in disability was 
"ascertainable."  Hazan v. Gober, 10 Vet. App. 511 (1992).

VA recognizes formal and informal claims.  A formal claim is 
one that has been filed in the form prescribed by VA.  See 38 
U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  An informal claim 
may be any communication or action, indicating an intent to 
apply for one or more benefits under VA law.  Thomas v. 
Principi, 16 Vet. App. 197 (2002).  See 38 C.F.R. §§ 3.1(p), 
3.155(a).  An informal claim must be written, see Rodriguez 
v. West, 189 F. 3d. 1351 (Fed. Cir. 1999), and it must 
identify the benefit being sought.  Brannon v. West, 12 Vet. 
App. 32, 34-5 (1998).

The procedural history in this case shows that the Veteran's 
initial claim for service connection for heart disease was 
received by VA in November 1989.  The claim was denied by the 
RO in April 1990.  In November 1991, the Veteran was granted 
service connection for hypertension and a 10 percent rating 
was assigned, effective November 15, 1989.  The Veteran 
submitted a notice of disagreement as to that decision and 
perfected an appeal to the Board.  In a March 1993 decision, 
the Board denied the claim for an increased rating for 
hypertension.  

In rating decisions dated August 1993, May 1994 and September 
1995, the RO continued the 10 percent rating for 
hypertension.  In March 1997, the RO granted an increased 
rating of 30 percent for heart disease with hypertension 
(previously hypertension), effective September 9, 1995.  In a 
rating decision dated September 1997, the RO continued the 30 
percent rating for heart disease with hypertension.  The 
Veteran was notified of these decisions and his appellate 
rights; however, he did not appeal.  


Thereafter, the Veteran submitted an application for an 
increased rating which was date-stamped as being received at 
the RO on December 29, 1997.  In a March 1999 rating 
decision, the RO denied the claim for an increased rating.  
The Veteran submitted a notice of disagreement as to that 
decision and in September 1999, the RO issued a statement of 
the case addressing the evaluation.  The Veteran perfected 
his appeal in September 1999.  In a July 2001 rating 
decision, the RO increased the rating to 60 percent and 
assigned an effective date of December 8, 1999.  In March 
2004, the RO granted a rating of 100 percent and assigned an 
effective date of January 6, 2004.  In March 2004, the 
Veteran disagreed with the effective date assigned for the 
grant of the 100 percent disability rating.  The RO issued an 
SOC in May 2004 and the Veteran perfected his appeal as to 
the effective date in May 2004.  

Because the Veteran did not appeal the RO rating decisions 
prior to the March 1999 decision, those decisions are final 
and are not subject to revision in the absence of clear and 
unmistakable error (CUE) in the decision.  38 U.S.C.A. §§ 
7105, 5109A; see Rudd v. Nicholson, 20 Vet. App. 296 (2006).  
The Veteran has not asserted CUE in those decisions.  Under 
these circumstances, the Board is precluded from assigning an 
effective date based on the claims considered in the prior 
rating decisions.  See 38 C.F.R. § 3.400(o).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA. 38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151.

The Veteran filed a claim for an increased rating on December 
29, 1997 and perfected an appeal as to the March 1999 rating 
decision that denied that claim.  In the July 2001 rating 
decision, the RO increased the rating to 60 percent; however, 
since the RO did not assign the maximum rating possible, the 
appeal for increased rating remains before the Board.  AB v. 
Brown, 6 Vet. App. 35 (1993).

During the period between September 1997 (when the RO denied 
a claim for increased) and the receipt of the Veteran's claim 
for an increased rating in December 1997, the record shows no 
claim, formal or informal, for an increased rating for 
hypertensive heart disease in any filings.  There is not a 
single document of record, prior to December 29, 1997, that 
may be reasonably construed as a claim for an increased 
rating for hypertensive heart disease.  38 C.F.R. §§ 
3.151(a), 3.155(a).

Based on the foregoing, the date of receipt of the Veteran's 
current claim for an increased rating for hypertensive heart 
disease is December 29, 1997.  Under 38 C.F.R. § 3.400(0)(2), 
it is necessary to determine whether, sometime between 
December 29, 1996 and January 6, 2004 the Veteran's 
hypertensive heart disease warranted a 100 percent rating.

The criteria for evaluating cardiovascular disabilities were 
revised, effective on January 12, 1998.  See 62 Fed. Reg. 
65207 (1997).  Generally, in a claim for an increased rating, 
where the rating criteria are amended during the course of 
the appeal, the Board considers both the former and the 
current schedular criteria because, should an increased 
rating be warranted under the revised criteria, that award 
may not be made effective before the effective date of the 
change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003) (overruling Karnas v. Derwinski, 1 Vet. App. 308 
(1991), to the extent it held that, where a law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version more favorable to appellant should 
apply).  See also VAOPGCPREC 7- 2003 (Nov. 19, 2003); 
VAOPGCPREC 3-2000 (April 10, 2000).  A review of the record 
demonstrates that the claim has been considered under the 
revised rating criteria only, however the Board finds that 
there is no prejudice to the Veteran in the RO's failure to 
consider the old criteria; the Board will review the claim 
under the old and new criteria.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993). 

Under the former version of Diagnostic Code (DC) 7007, a 100 
percent rating was for assignment when there are definite 
signs of congestive heart failure, more than sedentary 
employment precluded.  38 C.F.R. § 4.104 (1997).  Under the 
current version on DC 7007, a 100 percent rating requires 
chronic congestive heart failure; or a workload of 3 METs or 
less that results in dyspnea, fatigue, angina, dizziness, or 
syncope; or left ventricular dysfunction with an ejection 
fraction of less than 30 percent.  38 C.F.R. § 4.104, 
Diagnostic Code 7007.

In June 1997, the Veteran underwent an electrocardiogram 
(EKG), which showed normal sinus rhythm and T wave 
abnormality considered anterolateral ischemia.  When compared 
with a November 1995 EKG, T wave inversion was more evident 
in anterolateral leads.  In a July 1997 EKG, T wave inversion 
was no longer evident in anterior leads.  The Veteran did 
have nonspecific sinus tachycardia and T wave abnormality.  
In a December 1997 EKG, the Veteran again had T wave 
abnormality considered lateral ischemia.  There was no 
significant change noted compared with the July 1997 EKG.  
During an EKG later in December 1997, the Veteran had low 
voltage QRS and T wave abnormality considered to be lateral 
ischemia and/or subendocardial myocardial infarction.  There 
was no significant change noted compared with the prior 
December 1997 EKG.  The January 1998 EKG showed no 
significant changes compared with the December 1997 EKG.  

In January 1998, the Veteran received VA treatment for 
symptoms of shortness of breath, pain in left arm and small 
pains in the left side of the chest.  Physical examination 
revealed normal sinus rhythm at around 60 to 80 with an 
minimum heart rate of 52 and maximum heart rate of 130, 9 
percent of the recorded time the Veteran was in sinus 
tachycardia, and escalated premature atrial contractions were 
seen.  No episodes of paroxysmal supraventricular 
tachycardia, ventricular tachycardia, or ventricular 
fibrillation were noted.  It was noted that while the Veteran 
was walking down the hall, he had a little shortness of 
breath and a few hours later had small pain on the left under 
his arm and was drowsy while sitting in a recliner.  Cardiac 
testing showed proximal inferior wall scarring with no 
evidence or reversible ischemia and left ventricular cavity 
was a normal size.  

During VA treatment in March 1998, the Veteran complained of 
having left sided chest pain with shortness of breath and was 
diaphoretic.  Less than one hour after treatment began, the 
Veteran's chest pain subsided.  The Veteran's blood pressure 
was 148/89 and an EKG showed no changes.  

An EKG in March 1998 showed normal sinus rhythm, low voltage 
QRS, nonspecific T wave abnormality, inferior lateral 
ischemia, and an abnormal EKG.  When compared to the January 
1998 EKG, nonspecific T wave abnormality replaced inverted T 
waves in anterior leads.  EKGs dated April 1998 and May 1998 
showed no significant changes from the March 1998 EKG.  In an 
August 1998 EKG, low voltage in frontal plane was found in 
addition to possible left atrial enlargement and T wave 
abnormality considered anterolateral ischemia.  When compared 
to the May 1998 EKG, nonspecific T wave abnormality was 
evident in inferior leads and anterior leads.  During the 
November 1998 EKG, the T wave inversion was less evident in 
anterior leads.  The Veteran had low voltage QRS, T wave 
abnormality considered lateral ischemia, and possible left 
atrial enlargement.  Subsequent EKGs dated November 1998, May 
1999, and December 1999 showed no significant changes.

In December 1999, the Veteran was afforded a VA examination.  
At that time, the Veteran complained of having shortness of 
breath.  He could only walk 1 to 1 1/2 blocks and was not able 
to walk more than one flight of stairs.  The Veteran also had 
precordial tightness and mild pedal edema.  Physical 
examination revealed blood pressure 150/84 and pulse 86.  
Cardiovascular examination showed that the Veteran had 
regular rate and rhythm and normal point of maximal impact 
(PMI).  First heart sound was normal, second heart sound was 
physiologically split, there was no third heart sound and the 
fourth heart sound was prominent.  There was also a grade 2 
aortic outflow murmur and a grade 1 mitral regurgitant 
murmur.  The Veteran was diagnosed as having ischemic heart 
disease with prior fixed defect over the inferior wall, 
hypertension, hyperlipimia, and status-post cardiac 
catheterization.  The examiner found that the Veteran's 
estimated ability to work cardiovascular-wise would be 2-3 
METs.  A January 2000 addendum stated that a nuclear exercise 
treadmill test revealed moderate to severe ischemia in the 
lateral and inferior wall with left ventricular ejection 
fraction of 74 percent by echo and an EKG revealed lateral 
wall ischemia.  
 
In December1999, the Veteran underwent a myocardial perfusion 
scan with adenosine stress examination that revealed a small 
area of moderate to severe reversible ischemia in the lateral 
aspect of the apical myocardium and mild reversible ischemia 
in the proximal and mid inferior wall.  

In January 2000, a 24 hour Holter monitor demonstrated 
predominant sinus bradycardia with an average rate of 78 
beats per minute and a range of 48 to 111 beats per minute.  
The longest pause was 1.2 seconds with intermittent T wave 
inversions.  There were rare premature atrial contractions 
and rare atrial couplet.  Symptoms of hard breathing, chest 
burning, and probable gas pain were associated with normal 
sinus rhythm and light chest pain was associated with normal 
sinus rhythm and one episode of T wave reversion.  

In February 2000, the Veteran underwent a cardiac 
catheterization.  Following the procedure, the Veteran had a 
biplane ejection fraction of 89 percent and there was no 
evidence found of significant coronary artery disease.  An 
April 2001 EKG, showed no significant changes from the 
December 1999 EKG.  In a May 2001 echo report, the Veteran 
was found to have left ventricular hypertrophy present.  His 
left ventricle was normal and no wall motion abnormalities 
were seen.  Left atrium was enlarged and findings were 
consistent with aortic stenosis.  Ejection fraction was 70 
percent.  

In November 2003, the Veteran received treatment at the VA 
cardiology clinic.  The Veteran underwent a electrocardiogram 
(EKG) that showed normal sinus rhythm overall.  He had a QRS 
with some lateral changes and mild concentric left 
ventricular hypertrophy.  His ejection fraction was 60 to 65 
percent.  He had normal diastolic function, no wall motion 
abnormalities, and no major valvular problems.  The Veteran 
reported having shortness of breath, dizziness and increase 
in leg swelling.  He was diagnosed as having edema with 
shortness of breath with no know ischemic heart disease with 
preserved systolic function.  During the February 2004 
examination, the Veteran reported having shortness of breath 
with minimal walking and occasionally feels weak when 
standing up.  He also had occasional palpitations.  On 
examination, the examiner found evidence of congestive heart 
failure which included rales, edema, liver enlargement, etc.  
Also noted were course breath sounds on both sides of lungs 
and pedal edema.  

The RO based the 100 percent rating on VA treatment records 
dated November 2003 and the February 2004 VA examination.  
The RO determined that medical findings indicated a METs 
level of 3 or less, which was consistent with a 100 percent 
evaluation, and assigned an effective date of January 6, 
2004, the date of claim.  As noted above, the December 29, 
1997 claim for an increased rating for the Veteran's 
hypertensive heart disease was still pending.  

The Board finds that December 8, 1999 is the proper effective 
date for the assignment of a 100 percent disability rating 
the Veteran's service-connected hypertensive heart disease.  
The December 1999 VA examination revealed that the Veteran's 
estimated ability to work cardiovascular-wise was 2-3 METs in 
addition to having symptoms of shortness of breath and 
inability to walk 1 to 1 1/2 blocks or up more than one flight 
of stairs.  The criteria under the revised Diagnostic Code 
7007 for a 100 percent rating includes a workload of 3 METs 
or less that results in dyspnea, fatigue, angina, dizziness, 
or syncope.  As the December 1999 VA examination shows that 
the Veteran meets this criteria, the effective date of 
December 8, 1999 for the 100 percent disability rating is 
warranted.  

Prior to December 1999, the Board finds that the evidence of 
record does not support a 100 percent rating under either the 
old or revised rating criteria.  There is no indication of 
record showing that before December 1999, the Veteran had 
chronic congestive heart failure; or a workload of 3 METs or 
less that results in dyspnea, fatigue, angina, dizziness, or 
syncope; or left ventricular dysfunction with an ejection 
fraction of less than 30 percent or definite signs of 
congestive heart failure, more than sedentary employment 
precluded.  During the time period between December 1996 and 
December 1999, EKGs were abnormal with low voltage QRS, 
nonspecific T wave abnormality, and inferior lateral 
ischemia.  However, there is no record showing that the 
Veteran's heart condition was so severe as to indicate 
congestive heart failure.  In addition, the first record of a 
workload of 3 METs or less was during the December 1999 VA 
examination.  Prior to that examination, there was no report 
of such workload deficiency or the equivalent.  Finally, the 
Veteran's ejection fraction was 74 percent in January 2000.  
Between December 1996 and December 1999, there is no 
documented ejection fraction of record.  Therefore, the 
evidence of record does not support an effective date earlier 
than December 8, 1999.  

In sum, the date of claim here is December 29, 1997.  The 
date upon which it is first factually ascertainable that 
entitlement to a 100 percent rating was warranted is December 
8, 1999.  As the later of these dates controls, the effective 
date of December 8, 1999 is warranted.  

III.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

Complete notice was sent in March 2004, April 2004, March 
2006, and April 2006 and the claims were readjudicated in 
June 2006 and December 2008 supplemental statements of the 
case.  Mayfield, 444 F.3d at 1333.

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, obtained medical opinions as to the 
etiology and severity of disabilities, and afforded the 
appellant the opportunity to give testimony before the Board.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the appellant's 
claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.


ORDER

Service connection for gas and constipation is denied.

Service connection for IBS is denied.

An effective date of December 8, 1999, for a 100 percent 
rating for hypertensive heart disease is granted, subject to 
the law and regulations, governing the award of monetary 
benefits. 


REMAND

Post-service VA treatment records show that July 1997 x-rays 
of the lungs and pulmonary function testing performed in 
January 1998 were normal.  The first clinical evidence of a 
lung condition was in December 2001 when the Veteran was 
found to have mild decreased breath sounds and slight 
coarsening of the expiratory phase during treatment and 
pulmonary function testing performed a few days later 
revealed an abnormal respiratory study.  Complaints of 
shortness of breath prior to December 2001 were attributed to 
his service-connected heart disease and not to any lung 
disorder.  A May 2008 VA treatment report stated that 
following pulmonary function testing, the Veteran was 
diagnosed as having reactive airways like asthma.  During the 
July 2008 VA examination, the Veteran was diagnosed as having 
reactive airway disease following a physical examination.  In 
a September 2008 addendum, the VA examiner stated that all 
episodes of inservice upper respiratory illnesses and one 
acute episode of bronchitis were treated with the usual 
medications with resolution.  The examiner opined that the 
Veteran's currently claimed respiratory condition was not 
only of more recent onset, but was multifactorial in 
etiology, to include his morbid obesity, tuberous sclerosis, 
ischemic heart disease, obstructive sleep apnea with 
nocturnal hypoxemia, and esophageal reflux, which had been 
documented to cause choking sensation and acute dyspnea in 
the Veteran.  The examiner also stated that recent pulmonary 
function tests showed that the Veteran had a mixed picture of 
both obstructive features and a restrictive component 
relative to his marked obesity.  The examiner opined that the 
Veteran's currently claimed respiratory condition was less 
likely than not manifested in service, caused by service, or 
is in any other way related to military service.  

Although the examiner provided an opinion regarding direct 
service connection for the Veteran's lung disease, he did not 
address whether it is related to service on a secondary 
basis.  In addition to service connection based on incurrence 
or aggravation in service, a disability may also be service 
connected if it is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
A claimant is also entitled to service connection on a 
secondary basis when it is shown that a service-connected 
disability aggravates a nonservice-connected disability.  
Allen v. Brown, 7 Vet. App. 439 (1995).

More specifically, the examiner indicated that some of the 
many causes of his lung condition are tuberous sclerosis, 
ischemic heart disease, and esophageal reflux.  These 
conditions are service-connected.  In addition, the September 
2008 examiner was unclear as to the specific lung conditions 
that the Veteran currently has.  The Board finds that a 
remand is necessary in order to clarify which specific 
respiratory diagnosis is related to the service-connected 
tuberous sclerosis, hypertensive heart disease, and reflux 
esophagitis with gastritis.  As such, the Board finds that 
another examination is necessary in order to make a 
determination on the merits of the claim.  See 38 C.F.R. § 
3.159 (c)(4); 38 U.S.C.A. § 5103A(d).

Finally, notice letters previously sent to the Veteran did 
not inform him of the evidence required to establish service 
connection for his claimed coronary pulmonary disease on a 
secondary basis.  Such notice deficiency should be corrected 
on remand.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran appropriate notice 
regarding a claim of entitlement to service 
connection for coronary pulmonary disease on 
a secondary basis.

2.  After completion of the foregoing, 
schedule the Veteran for an appropriate VA 
examination to determine the nature and 
likely etiology of the Veteran's lung 
condition.  The examiner is asked to provide 
specific diagnoses for any and all lung 
conditions.  The claims file must be made 
available to the examiner for review prior to 
the examination, including service treatment 
records from the Army Reserves.  All 
necessary tests should be conducted and the 
examiner should review the results of any 
testing prior to completion of the report.

Based on the examination and review of the 
record, the examiner is requested to provide 
an opinion as whether it is at least as 
likely as not (i.e., whether there is at 
least a 50 percent probability) that any 
current lung disease was caused or aggravated 
(made worse) by any of the Veteran's service-
connected disabilities.

A detailed rationale for any opinion 
expressed should be provided.

3.  Thereafter, readjudicate the 
Veteran's claim, with application of all 
appropriate laws and regulations, 
including consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claim remains adverse to the Veteran, 
he and his representative should be 
furnished a supplemental statement of the 
case and afforded a reasonable period of 
time within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


